Rakestraw, J.
The “appellant” has filed his Petition for Reinstatement of Cause No. 0-717 and Order Directed to the Delaware Circuit Court.
The “appellant” requests an extension of time to perfect an appeal from a judgment entered on July 18, 1963, and an order directed to the judge of the Delaware Circuit Court directing him to appoint an attorney to perfect the appeal.
*252There are no facts stated in the petition which would indicate any ground for possible appeal or other relief. Neither are there any allegations of fact which would justify granting an extension of over two year’s time to perfect an appeal.
In order to be sure that an injustice was not being done, a report was asked from the Public Defender’s office on the “appellant.” The report shows that competent attorneys have thoroughly examined the record and found no error which would justify an appeal. It further indicates that there is no question of his guilt of the charge for which he is convicted.
The petition is denied.
Myers, C. J., Arterburn & Jackson, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 658.